      Case 3:16-cv-02120-EMC Document 168 Filed 03/12/20 Page 1 of 1


                               UNITED STATES DISTRICT COURT
 1                           NORTHERN DISTRICT OF CALIFORNIA
 2    UNITED STATES OF AMERICA, ex rel.                 [PROPOSED] ORDER GRANTING
      GWEN THROWER,                                    JOINT ADMINISTRATIVE
 3                                                     MOTION TO APPEAR
                        Plaintiff,                     TELEPHONICALLY FOR THE
 4                                                     MARCH 19, 2020 STATUS
             vs.                                       CONFERENCE
 5
      ACADEMY MORTGAGE                                 Civil Action No. 3:16-cv-02120 (EMC)
 6    CORPORATION,
                                                       Date: March 19, 2020
 7                      Defendant.                     Time: 10:30 a.m. (PDT)
                                                       Courtroom: 5, 17th Floor
 8                                                     Judge: Honorable Edward M. Chen
 9

10          Upon consideration of the Parties’ Joint Motion to Appear Telephonically for the March

11   19, 2020 Status Conference, it is hereby ORDERED that the Parties’ Joint Motion to Appear
12   Telephonically for the March 19, 2020 Status Conference is hereby GRANTED. Parties shall
13   make arrangements to appear through Court Call.

14
            Dated: March 12, 2020
15                                                       Honorable Edward M. Chen
                                                         United States District Judge
16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         Joint Motion to Appear Telephonically for the
                                                                   March `19, 2020 Status Conference
                                                                     Case No. 3:16-cv-02120 (EMC)
                                                   4
